      CASE 0:18-cv-01690-SRN-LIB Document 87 Filed 11/16/18 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Troy K. Scheffler,                                     Case No. 18-cv-1690 (SRN/LIB)

                Plaintiff,

 v.                                                                  ORDER

 City of New Hope, et al.,

                Defendants.


Troy K. Scheffler, 26359 Shandy Trail, Merrifield, Minnesota 56465, pro se.

Ryan M. Zipf, League of Minnesota Cities, 145 University Avenue West, St. Paul,
Minnesota 55103, and Kathryn Iverson Landrum, Minnesota Attorney General’s Office,
445 Minnesota Street, Suite 1100, St. Paul, Minnesota 55101, for Defendants.


SUSAN RICHARD NELSON, United States District Judge

       Before the Court is Plaintiff Troy K. Scheffler’s September 12, 2018 objection

[Doc. No. 62] and October 5, 2018 objection [Doc. No. 71] (“Objections”) to Magistrate

Judge Brisbois’s August 31, 2018 Order [Doc. No. 42] and September 17, 2018 Order

[Doc. No. 63] (“Orders”). In the Orders, Magistrate Judge Brisbois directed Plaintiff to

refile a redacted version of his Amended Complaint, as it contained the personal home

address of several District Court Judges for the State of Minnesota. For the reasons set

forth below, this Court overrules Plaintiff’s Objections, adopts Magistrate Judge

Brisbois’s Orders in their entirety, and directs Plaintiff to file a redacted version of his

Amended Complaint.


                                                1
        CASE 0:18-cv-01690-SRN-LIB Document 87 Filed 11/16/18 Page 2 of 5



I.      Background

        On June 19, 2018, Plaintiff filed his Complaint. [Doc. No. 1]. Then, on August 20,

2018, Plaintiff filed his Amended Complaint. [Doc. No. 41]. In his Amended Complaint,

Plaintiff listed the personal home address of several District Court Judges for the State of

Minnesota. (Amended Compl. at ¶¶ 6–10.) Accordingly, Magistrate Judge Brisbois

directed the Clerk of Court’s Office to maintain the Plaintiff’s Amended Complaint under

seal. (Aug. 31, 2018 Order at 1.) Moreover, Magistrate Judge Brisbois also directed

Plaintiff to file a redacted version of his Amended Complaint omitting the various

judges’ addresses. (Id.)

        On September 12, 2018, Plaintiff objected to Magistrate Judge Brisbois’s August

31, 2018 Order. Plaintiff argued that: (1) the Court has no authority to seal his Amended

Complaint, (2) disclosure of the judges’ addresses is not a “needless safety threat,” and

(3) the judges’ addresses are unverified. (Pl.’s Obj. of Sept. 12, 2018.) Magistrate Judge

Brisbois responded by reaffirming his August 31, 2018 Order. (Sept. 17, 2018 Order at

3–4.)

        Then, on October 5, 2018, Plaintiff again objected to Magistrate Judge Brisbois’s

September 18, 2018 order reasserting all of his prior arguments. (Pl.’s Obj. of Oct. 5,

2018.) This Court fully with the magistrate judge’s Orders, overrules Plaintiff’s

Objections, and directs Plaintiff to file a redacted version of his Amended Complaint.

II.     Discussion

        A.    Standard of Review

        The standard of review applicable to an appeal of a magistrate judge’s order on

                                             2
         CASE 0:18-cv-01690-SRN-LIB Document 87 Filed 11/16/18 Page 3 of 5



nondispositive pretrial matters, such as leave to amend a complaint, is extremely

deferential. Roble v. Celestica Corp., 627 F. Supp. 2d 1008, 1014 (D. Minn. 2007); see

also Damon v. Groteboer, Civ. No. 10–92, 2013 WL 53833, at *1–2 (D. Minn. Jan. 3,

2013). The Court “must consider timely objections and modify or set aside any part of the

order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a); see 28 U.S.C.

§ 636(b)(1)(A); D. Minn. LR 72.2(a).

         B.    Analysis

         Federal Rule of Civil Procedure 5.2 requires parties to redact a limited amount of

personal information from public filings. The Rule is intended “to protect privacy and

security concerns” of individuals. Fed. R. Civ. P. 5.2 Advisory Comm. Note (2007). Both

at the state and federal level, judges’ home addresses are protected. See Minn. Stat. §§

13.37, subd. 1(a); 13.43, subd. 4; Minnesota Rules of Public Access to Records of the

Judicial Branch, Rule 5, subds. 1, 5; Lurie v. Dep’t of Army, 970 F. Supp. 19, 35 (D.D.C.

1997) (holding “personal addresses” to be private under the Freedom of Information

Act).1

         Moreover, this Court also has “broad discretion” to address matters of “security,”

particularly when such security measures cause no prejudice to a plaintiff. Wainwright v.

Lockhart, 80 F.3d 1226, 1232 (8th Cir. 1996). The United States Supreme Court has

recognized the significant interest public employees have in the privacy of their home



1
 The Electronic Case Filing Procedures Guide in this District provides the same
protection for personal identifiers as provided for in Federal Rule of Civil Procedure 5.2.
See District of Minnesota Electronic Case Filing Procedures Guide Section III.B.
                                              3
      CASE 0:18-cv-01690-SRN-LIB Document 87 Filed 11/16/18 Page 4 of 5



addresses. U.S. Dep’t of Def. v. Fed. Labor Relations Auth., 510 U.S. 487, 500 (1994).

Judges, in particular, have a critical need to maintain their privacy because of the possible

threat posed by dissatisfied litigants, including criminal defendants. See Bigwood v. U.S.

Agency for Int'l Dev., 484 F. Supp. 2d 68, 77 (D.D.C. 2007).

       A court may order the redaction of information upon a showing of good cause.

Fed. R. Civ. P. 5.2(e)(1). Courts have found good cause exists to redact the home

addresses of government employees because of safety concerns. See, e.g., Macias v.

Cleaver, No. 1:13-cv-1819 (BAM), 2016 WL 3549257, at *6 (E.D. Cal. June 30, 2016);

Reaves v. Jewell, 2014 WL 6698717, at *2 (D. Md. Nov. 26, 2014); Jones v. Corr. Corp.

of Am., 2011 WL 6217415, at *1 (D. Kan. Dec. 14, 2011). Although there is a common

law right of access to judicial records by the public, IDT Corp. v. eBay, 709 F.3d 1220,

1222 (8th Cir. 2013), “[t]his right of access is not absolute, [and] requires a weighing of

competing interests,” Feinwachs v. Minn. Hosp. Ass’n, No. 11-cv-8 (JRT/SER), 2018

WL 882808, at *3 (D. Minn. Feb. 13, 2018).

       In this case, the personal home addresses of the judges at issue are in no way

relevant to Plaintiff’s claims, so there is no public interest in access to such addresses.

Redacting the personal home addresses of the defendant judges guards against potential

safety concerns and unsolicited contact by strangers to the present case.

       Magistrate Judge Brisbois correctly concluded any privacy interest of the at issue

judges regarding their personal home addresses outweighs the public right to those

addresses. (Sept. 17, 2018 Order at 3–4.) Accordingly, this Court overrules Plaintiff’s

Objections, adopts the Orders in their entirety, and directs Plaintiff to file a redacted

                                               4
       CASE 0:18-cv-01690-SRN-LIB Document 87 Filed 11/16/18 Page 5 of 5



version of his Amended Complaint.

III.   Conclusion

       Based on the foregoing, and all the files, records and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Plaintiff Scheffler’s Objections [Doc. No. 62 & 71] are OVERRULED;

       2. Magistrate Judge Brisbois’s Orders [Doc. No. 42 & 63] are ADOPTED in their

          entirety; and

       3. Plaintiff Scheffler is directed to file a redacted version of his Amended

          Complaint.



Dated: November 16, 2018                          s/ Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                              5
